
	
		I
		112th CONGRESS
		2d Session
		H. R. 4023
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Ms. Hochul (for
			 herself and Mr. Roe of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the use
		  of teleconsultation, teleretinal imaging, telemedicine, and telehealth
		  coordination services for the provision of health care to veterans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Telehealth and Telemedicine
			 Improvement Act.
		2.Teleconsultation and
			 telemedicine
			(a)Teleconsultation
			 and teleretinal imaging
				(1)In
			 generalSubchapter I of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1709.Teleconsultation
				and teleretinal imaging
							(a)Teleconsultation(1)The Secretary shall carry out a program to
				increase the use of teleconsultation, telemedicine, telehealth, and home
				telehealth by the Department.
								(2)The Secretary shall, in consultation
				with appropriate professional societies, promulgate technical and clinical care
				standards for the use of teleconsultation services within facilities of the
				Department.
								(b)Teleretinal
				imaging(1)The Secretary shall
				carry out a program to increase the use of teleretinal imaging by the
				Department in each Veterans Integrated Services Network.
								(2)In each fiscal year beginning with
				fiscal year 2013 and ending with fiscal year 2018, the Secretary shall increase
				the number of patients enrolled in each teleretinal imaging program under
				paragraph (1) by not less than five percent from the number of patients
				enrolled in each respective program in the previous fiscal year.
								(c)Annual
				reportsNot later than March
				1 of each year, the Secretary shall submit to the Committees on Veterans’
				Affairs of the Senate and House of Representatives a report on the Department’s
				implementation of telehealth and telemedicine programs, including the program
				of teleconsultation, telemedicine, telehealth, and home telehealth under
				subsection (a) and the program of teleretinal imaging under subsection
				(b).
							(d)DefinitionsIn
				this section:
								(1)The term home telehealth
				includes, but is not limited to, the use of telecommunication technology and
				information technology to support the monitoring, transmission, and
				interpretation of clinical data derived from patients situated in a home,
				community, or other non-health-care facility setting.
								(2)The term teleconsultation
				includes, but is not limited to, the use by a health care provider of
				telecommunication technology and information technology to assist another
				health care provider, at a distant site, in their management, assessment,
				diagnosis, and treatment of a patient.
								(3)The term telehealth includes,
				but is not limited to, the use of telecommunication technology and information
				technology to support the provision of health care in situations where the
				patient and health care provider are separated by geographic distance.
								(4)The term telemedicine
				includes, but is not limited to, the use of telecommunication technology and
				information technology to support the provision of health care in situations
				where the patient and health care provider are separated by geographic distance
				and the provider is directly managing the care of the patient.
								(5)The term teleretinal imaging
				includes, but is not limited to, the use of telecommunication technology and
				information technology to support the remote assessment of eye
				conditions.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item related to section 1708 the
			 following new item:
					
						
							1709. Teleconsultation and
				teleretinal
				imaging.
						
						.
				(b)Training in
			 telemedicine
				(1)Medical
			 residentsThe Secretary of
			 Veterans Affairs shall require each Department of Veterans Affairs facility
			 that is involved in the training of medical residents to work with each
			 university concerned to develop an elective rotation in telemedicine for such
			 residents.
				(2)Rural
			 veteransThe Secretary shall
			 provide health care professionals of the Department with education and training
			 with respect to using telemedicine to provide care to veterans in rural
			 areas.
				(c)Enhancement of
			 VERA
				(1)Incentives for
			 provision of teleconsultation, teleretinal imaging, telemedicine, and
			 telehealth servicesThe Secretary shall modify the Veterans
			 Equitable Resource Allocation system to provide incentives for the use of
			 teleconsultation, teleretinal imaging, telemedicine, and telehealth
			 coordination services.
				(2)Inclusion of
			 telemedicine visits in workload reportingThe Secretary shall
			 modify the Veterans Equitable Resource Allocation system to require the
			 inclusion of all telemedicine visits in the calculation of facility
			 workload.
				(d)DefinitionsIn this section, the terms
			 teleconsultation, telehealth,
			 telemedicine, and teleretinal imaging have the
			 meanings given such terms in section 1709(d) of title 38, United States Code,
			 as added by subsection (a)(1).
			3.Authority to waive
			 collection of copayments for telehealth and telemedicine visits of
			 veterans
			(a)In
			 GeneralSubchapter III of chapter 17 of title 38, United States
			 Code, is amended by inserting after section 1722A the following new
			 section:
				
					1722B.Copayments:
				waiver of collection of copayments for telehealth and telemedicine visits of
				veterans
						(a)In
				generalThe Secretary may
				waive the imposition or collection of copayments for teleconsultation,
				telemedicine, teleretinal imaging, telehealth, and home telehealth visits of
				veterans under the laws administered by the Secretary.
						(b)DefinitionsThe terms teleconsultation,
				telemedicine, teleretinal imaging,
				telehealth, and home telehealth have the meanings
				given such terms in section 1709(d) of this
				title.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1722A the
			 following new item:
				
					
						1722B. Copayments: waiver of collection of
				copayments for telehealth and telemedicine visits of
				veterans.
					
					.
			
